ALLOWABILITY NOTICE
Claims 1, 15-22, 24-26, 35-37, 39-42, 44, 47-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art disclose and teach systems that identify and provide, within 360-degree videos, particular fields of views or region of interests (i.e., spatial objects) that are determined to be of high relevance to a given user based on the qualities of the video and based on the user preferences. The Prior Art also disclose and teach where user preferences may include information where respective users may specifically indicate ROIs of higher relevance. Furthermore, the Prior Art disclose and teach a recommendation/personalization system that provides information on such FOV/ROIs of higher relevance to a video provider for providing the determined FOV/ROI to the respective user. However, the Prior Art fails to adequately teach or suggest the specific ordered combination required by the claimed invention. As such, the combination of limitations required by the recited claims are considered non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J KIM/Primary Examiner, Art Unit 2421